DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on October 20, 2021 in response to PTO office action dated July 22, 2021. The amendment has been entered and considered.

Claims 17 and 21 have been amended.  Claims 1-16, 18 and 20 has been canceled.  As a result, Claims 17, 19 and 21-31 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to argument section. 

This action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19 and 21-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Hummel at el. (US 2017/0061515 A1 A1) in view of Samet et al. (US 2015/0317697 A1) further in view of  Chen et al. (US 2013/0117312 A1 A1).

Regarding claims 17 and 30-31 Hummel discloses a method of pushing information based on search content, comprising:
dividing search result display slots into a plurality of slot blocks in a front-to-back order (see Hummel paragraph [0002], dynamically allocating content in an online electronic marketplace graphical interface. The method can include the data processing system identifying search results responsive to a search query input into an interface of an online electronic application marketplace. The search results can include an ordered list identifying a first electronic application and a second electronic application that satisfy the search query. The data processing system can identify a first slot of a plurality of slots available on the interface to display the first search result, and a second slot of the plurality of slots to display the second search result);
presetting the admission condition for each of the slot blocks comprises:
setting a strong-to-weak admission condition for the slot blocks in the front-to-back order (see Hummel paragraph [0046], The content selector 140 may analyze, parse, or otherwise process subject matter of candidate content items to determine whether the subject matter of the candidate content items correspond to the online marketplace or are otherwise relevant or eligible for display in the available content slots in the interface of the online marketplace).

determining a current to-be-filled slot based on the front-to-back order of the search result display slots (see Hummel paragraph [0002], The data processing system can identify a first slot of a plurality of slots available on the interface to display the first search result);
selecting a search result satisfying a preset condition from an organic search queue…(see Hummel paragraph [0002], The data processing system can identify a first candidate content item for display with the search results);
placing the selected search result into the current to-be-filled slot; and
wherein the current to-be-filled slot is located within the current slot block (see Hummel paragraph [0004], The search results can include an ordered list identifying a first allocation engine can identify a first slot of a plurality of slots available on the interface to display the first search result, and a second slot of the plurality of slots to display the second search result);
see Hummel paragraph [0002], dynamically allocating content in an online electronic marketplace graphical interface. The method can include the data processing system identifying search results responsive to a search query input into an interface of an online electronic application marketplace. The search results can include an ordered list identifying a first electronic application and a second electronic application that satisfy the search query):
obtaining the organic search queue (see Hummel paragraph [0002], The search results can include an ordered list identifying a first electronic application and a second electronic application that satisfy the search query; see Hummel paragraph [0013], A data processing system may select content for display with organic search results (e.g., links to electronic applications that are responsive to a search query input by a client device or user via an interface of the online marketplace);
obtaining the push information search queue consisted of search results with push attributes in organic search results (see Chen paragraph [0035], After finding the search records that match the updated data, the server checks whether the search records meet the push condition; if yes, the server further retrieves user information corresponding to the search records. The push condition may be set according to an actual need. The search records that meet the push condition);

see Hummel paragraph [0002], dynamically allocating content in an online electronic marketplace graphical interface. The method can include the data processing system identifying search results responsive to a search query input into an interface of an online electronic application marketplace. The search results can include an ordered list identifying a first electronic application and a second electronic application that satisfy the search query. The data processing system can identify a first slot of a plurality of slots available on the interface to display the first search result, and a second slot of the plurality of slots to display the second search result);
selecting the search result satisfying the preset condition from the organic search queue and the push information, wherein the push information satisfies the admission condition of the current slot block (see Hummel paragraph [0002], dynamically allocating content in an online electronic marketplace graphical interface. The method can include the data processing system identifying search results responsive to a search query input into an interface of an online electronic application marketplace. The search results can include an ordered list identifying a first electronic application and a second electronic application that satisfy the search query); and
placing the selected search result into the current to-be-filled slot (see Hummel paragraph [0004], The search results can include an ordered list identifying a first allocation engine can identify a first slot of a plurality of slots available on the interface to display the first search result, and a second slot of the plurality of slots to display the second search result).


Samet expressly discloses presetting an admission condition for each of the slot blocks… selecting a search result satisfying a preset condition from an organic search queue (see Samet paragraph [0021], winners of the auction will be accorded the most preferred slot(s) on the page, while others will be accorded slots that are less preferred. In this regard, a slot on a page may include any appropriate area of the page; see Samet paragraph [0046], the bids are amounts that the content providers are willing to pay for selection (e.g., clicking) of their content with a resource 405 or search results page 418. For example, a bid for keywords can specify an amount that a content provider is willing to pay for each 1000 clicks of the content item, referred to as a CPM bid. Alternatively, the bid for keywords can specify an amount that the content provider is willing to pay for a conversion following selection of the content item. This is referred to as cost-per-action (CPA). The selected content item can be determined based on the bids alone, or based on the bids of each bidder being multiplied by one or more factors, such as quality scores derived from content performance, landing page scores, and/or other factors);
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Samet into the method of Hummel to have presetting an admission condition for each of the slot blocks.  Here, combining Samet with Hummel, which are both related searching content improves Hummel, by managing a provider's bids so as to make it more likely that the provider's content will present in preferred areas (see Samet paragraph [0023]).
Chen expressly discloses the push information (see Chen paragraph [0035], After finding the search records that match the updated data, the server checks whether the search records meet the push condition; if yes, the server further retrieves user information corresponding to the search records. The push condition may be set according to an actual need. The search records that meet the push condition).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chen into the method of Hummel to have the push information.  Here, combining Chen with Hummel, which are both related searching content improves Hummel, by providing information that can be proactively pushed to users related to the information, thereby shortening the time interval of providing information (see Chen paragraph [0006]).
Note that for examination purpose claims 30 and 31 are considered as independent claims.

Regarding claim 19, Samet expressly discloses, wherein the admission condition for each of the slot blocks includes one or more of relevance, a click-through rate and a conversion rate (see Samet paragraph [0021], winners of the auction will be accorded the most preferred slot(s) on the page, while others will be accorded slots that are less preferred. In this regard, a slot on a page may include any appropriate area of the page; see Samet paragraph [0046], the bids are amounts that the content providers are willing to pay for selection (e.g., clicking) of their content with a resource 405 or search results page 418. For example, a bid for keywords can specify an amount that a content provider is willing to pay for each 1000 clicks of the content item, referred to as a CPM bid. Alternatively, the bid for keywords can specify an amount that the content provider is willing to pay for a conversion following selection of the content item. This is referred to as cost-per-action (CPA). The selected content item can be determined based on the bids alone, or based on the bids of each bidder being multiplied by one or more factors, such as quality scores derived from content performance, landing page scores, and/or other factors).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Samet into the method of Hummel to have presetting an admission condition for each of the slot blocks.  Here, combining Samet with Hummel, which are both related searching content improves Hummel, by managing a provider's bids so as to make it more likely that the provider's content will present in preferred areas (see Samet paragraph [0023]).

Regarding claim 21, Hummel discloses selecting the search result satisfying the preset condition from the organic search queue and the push information satisfying the admission condition of the current slot block and placing the selected search result into the current to-be-filled slot further comprise:
taking a search result with the highest first evaluation score in the organic search queue as a first alternative search result (see Hummel paragraph [0003], identifying search results responsive to a search query input into an interface of an online electronic application marketplace. The search results identify a first electronic application satisfying the search query);
taking a search result with the highest second evaluation score in the push information satisfying the admission condition of the current slot block as a second alternative search result (see Hummel paragraph [0004], a second slot of the plurality of slots to display the second search result); 
selecting the search result satisfying the preset condition from the first alternative search result and the second alternative search result (see Hummel paragraph [0005], The content selection engine can identify a first candidate content item for display with the search results. The allocation engine can determine a second value generated by displaying the first candidate content item in the first slot. The first value can be different from the second value. The content selection engine can select based on a comparison of the first value and the second value, the first electronic application for display via the first slot of the interface and the candidate content item for display via a second slot of the interface); and
placing the selected search result into the current to-be-filled slot (see Hummel paragraph [0005],. The content selection engine can select based on a comparison of the first value and the second value, the first electronic application for display via the first slot of the interface and the candidate content item for display via a second slot of the interface).

Regarding claim 22, Hummel discloses selecting the search result satisfying the preset condition from the first alternative search result and the second alternative (see Hummel paragraph [0046], The content selector 140 may analyze, parse, or otherwise process subject matter of candidate content items to determine whether the subject matter of the candidate content items correspond to the online marketplace or are otherwise relevant or eligible for display in the available content slots in the interface of the online marketplace) comprise: 
pre-estimating a user value loss and a platform revenue of placing the second alternative search result into the current to-be-filled slot relative to placing the first alternative search result into the current to-be-filled slot; when the user value loss and the platform revenue satisfy the preset condition, placing the first alternative search result into the current to-be-filled slot (see Hummel paragraph [0046], the content selector 140 may select candidate content items based on a matching criteria, relevancy, quality score, or other metric that facilitates selecting a subset of candidate content items from a plurality of candidate content items for display in content slots that a user may be interested in); and
when the user value loss and the platform revenue do not satisfy the preset condition, placing the second alternative search result into the current to-be-filled slot (see Hummel paragraph [0046], A candidate content item may correspond to the online marketplace if it matches or is relevant to the content to be displayed or rendered (or on display) via the user interface of the online marketplace).

Regarding claim 23, Hummel discloses wherein the user value loss is a user value loss ratio, the platform revenue is a platform revenue coefficient, and the steps of (see Hummel paragraph [0047], the similarity score between the candidate content item and the online marketplace would indicate a high level of similarity. The similarity metric may include a numeric score (e.g., scale of 1 to 10 with 10 being the most similar, or vice versa; a grade such as A, B, C; a binary value such as YES or NO, or 0 or 1; a color, a flag, or other indicator that indicates whether the subject matter of the candidate content item corresponds to the online marketplace). This similarity metric can be referred to as, or be used to determine, a quality metric or a predicted click-through rate for the candidate content item) comprise:
when a product of the user value loss ratio and the platform revenue coefficient is less than a first threshold, placing the first alternative search result into the current to-be-filled slot (see Hummel paragraph [0060], The data processing system can retrieve a data record for the first electronic application that indicates a third value based on the historical monetization of the first electronic application and a probability of selection of the first electronic application when displayed in the first slot (e.g., a product of the average revenue per user of the electronic application multiplied by a predicted click-through rate or conversion rate); and 
when the product of the user value loss ratio and the platform revenue coefficient is equal to or greater than the first threshold, placing the second alternative search result into the current to be-filled slot (see Hummel paragraph [0062], the content selector 140 can use the value generated by the organic links determined by the allocation engine 135 to select, choose, or determine an allocation for the candidate content items (e.g., electronic advertisements). In some implementations, the allocation engine 135 can determine a second value generated by displaying the first candidate content item in the first slot, where the first value is different from the second value. Based on this comparison, the content selector 140 may select one of the advertisement or organic link for display in the first slot).

Regarding claim 24, Hummel discloses, wherein pre-estimating the user value loss and the platform revenue of placing the second alternative search result into the current to-be-filled slot relative to placing the first alternative search result into the current to-be-filled slot comprises:
obtaining a user value loss ratio and a platform revenue coefficient corresponding to all slots up to the current to-be-filled slot in the current slot block respectively (see Hummel paragraph [0060], The data processing system can retrieve a data record for the first electronic application that indicates a third value based on the historical monetization of the first electronic application and a probability of selection of the first electronic application when displayed in the first slot (e.g., a product of the average revenue per user of the electronic application multiplied by a predicted click-through rate or conversion rate);
obtaining an accumulated user value loss ratio of the current slot block by accumulating the user value loss ratio corresponding to all of the slots up to the current to-be-filled slot in the current slot block respectively; and

accumulating the platform revenue coefficient corresponding to all of the slots up to the current to-be-filled slot in the current slot block respectively (see Hummel paragraph [0062], The data processing system can translate a display of the search results via the plurality of slots of the interface. To translate the display of the search results, the data processing system can determine a first value generated by displaying the first electronic application in the first slot available on the interface. The first value based on monitoring an historical monetization generated from selection of the first electronic application. The data processing system can identify a first candidate content item for display with the search results. The data processing system can determine a second value generated by displaying the first candidate content item in the first slot. The first value can be different from the second value. The data processing system can select, based on a comparison of the first value and the second value, the first electronic application for display via the first slot of the interface).

Regarding claim 25, Hummel discloses, wherein the steps of placing the first alternative search result into the current to-be-filled slot when the user value loss and the platform revenue satisfy the preset condition and placing the second alternative search result into the current to-be-filled slot when the user value loss and the platform revenue do not satisfy the preset condition comprise: when a product of the accumulated user value loss ratio and the accumulated platform revenue
coefficient is less than a second threshold, placing the first alternative search result into the current to-be-filled slot; and
(see Hummel paragraph [0099], The data processing system 120 can analyze the values of the organic links and content items to identify an allocation of organic links and content items that may confer a value greater than a threshold for the online marketplace or data processing system. The threshold may be a predetermined threshold or a dynamic threshold. The threshold may be the highest possible value attainable with the search results and candidate content items. The data processing system 120 can include the data repository 145 that may store monetization records 345, electronic applications 350, and content items 355. Monetization records 345 may include historical logs for how much value was generated by an electronic application (e.g., based on purchase price, in-application purchases, advertisements shown within an application, etc.). The monetization record may include a record for each application, and may record transactions associated with the application).

Regarding claim 26, Hummel discloses, wherein the steps of placing the first alternative search result into the current to-be-filled slot when the user value loss and the platform revenue satisfy the preset condition and placing the second alternative search result into the current to-be-filled slot when the user value loss and the platform revenue do not satisfy the preset condition comprise:
when a product of a user value loss ratio and a platform revenue coefficient is less than a first threshold, and a product of the accumulated user value loss ratio and 
otherwise, placing the second alternative search result into the current to-be-filled slot (see Hummel paragraph [0099], The data processing system 120 can analyze the values of the organic links and content items to identify an allocation of organic links and content items that may confer a value greater than a threshold for the online marketplace or data processing system. The threshold may be a predetermined threshold or a dynamic threshold. The threshold may be the highest possible value attainable with the search results and candidate content items. The data processing system 120 can include the data repository 145 that may store monetization records 345, electronic applications 350, and content items 355. Monetization records 345 may include historical logs for how much value was generated by an electronic application (e.g., based on purchase price, in-application purchases, advertisements shown within an application, etc.). The monetization record may include a record for each application, and may record transactions associated with the application).

Regarding claim 27, Hummel in view of Samet discloses, wherein the user value loss is a user value loss ratio, the platform revenue is a platform revenue coefficient, and the method further comprises: calculating the user value loss ratio of placing the second alternative search result into the current to-be-filled slot relative to placing the first alternative search result into the current to-befilled slot according to a formula (ActionValueADxpCTRAD)/(ActionValueoRGxpCTRoRG); and


(BidValueAD+ActionValueAD)xpCTRAD/(ActionValueoRGxpCTRoRG);
wherein BidValueAD refers to a preset click value of the second alternative search result;
ActionValueAD refers to a value generated by different actions on a landing page after a user clicks on the second alternative search result;
 pCTRad refers to a pre-estimated click-through rate of placing the second alternative search result into the current to-be-filled slot;
 ActionValueoRG refers to a value generated by different actions on a landing page after the user clicks on the first alternative search result; 
pCTRorg refers to a pre-estimated click-through rate of placing the first alternative search result into the current to-be-filled slot (see Samet paragraph [0026], the bid amount is changed so that auction results converge on the desired percentage of impressions that are to be shown at a desired slot and/or page as a result of the corresponding bid. In other examples, this need not be the case. Information obtained from the various auctions may be used to generate a function (208) relating bid price (e.g., CPC bid amount) to an impression share at a particular slot and/or page. The function may be mathematical and/or graphical. The function may be used to select (210) a bid to achieve the goal set forth in the bidding strategy, see Same  paragraph [0062]-[0064]).
Samet into the method of Hummel to have presetting an admission condition for each of the slot blocks.  Here, combining Samet with Hummel, which are both related searching content improves Hummel, by managing a provider's bids so as to make it more likely that the provider's content will present in preferred areas (see Samet paragraph [0023]).

Regarding claim 28, Hummel discloses, wherein the first evaluation score is used to indicate a user value, and the higher first evaluation score indicates the higher user value;
the second evaluation score is used to indicate a sum of the user value and a platform revenue, and the higher second evaluation score indicates the higher sum of the user value and the platform revenue (see Hummel paragraph [0099], The data processing system 120 can analyze the values of the organic links and content items to identify an allocation of organic links and content items that may confer a value greater than a threshold for the online marketplace or data processing system. The threshold may be a predetermined threshold or a dynamic threshold. The threshold may be the highest possible value attainable with the search results and candidate content items. The data processing system 120 can include the data repository 145 that may store monetization records 345, electronic applications 350, and content items 355. Monetization records 345 may include historical logs for how much value was generated by an electronic application (e.g., based on purchase price, in-application purchases, advertisements shown within an application, etc.). The monetization record may include a record for each application, and may record transactions associated with the application).


Claim 29 is rejected under AIA  35 U.S.C. 103 as being unpatentable over  Hummel at el. (US 2017/0061515 A1 A1) in view of Samet et al. (US 2015/0317697 A1) in view of  Chen et al. (US 2013/0117312 A1 A1) further in view of Carter et al. (US 2016/0063117 A1).

Regarding claim 29, Hummel discloses, wherein after the steps of
selecting the search result satisfying the preset condition from the organic search queue and the push information satisfying the admission condition of the current slot block in the push information search queue and placing the selected search result into the current to-be-filled slot (see Hummel paragraph [0013], The data processing system may select a content item and organic search results for display via an interface of the online marketplace that includes a fixed number of display slots. For example, each slot may display an organic search result (such as information about an electronic application responsive to the search query) or an electronic advertisement), the method further comprises:

Carter expressly discloses deleting the search result which has been placed into the current to-be-filled slot from the organic search queue and/or the push information search queue (see Carter paragraph [0034],a determination may be made if the level of exposure by the user to the content of a post in the list of posts exceeds a preset threshold. If the level of exposure exceeds the preset threshold, the method 200 may advance to block 208. In block 208, the post may be deleted from the search results or list of posts in accordance with at least one embodiment of the invention).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Carter into the method of Hummel to have deleting the search result which has been placed into the current to-be-filled slot from the organic search queue and/or the push information search queue.  Here, combining Carter with Hummel, which are both related searching content improves Hummel, by deemphasizing a particular post or related content (see Carter paragraph [0023]).


Response to arguments
Applicant’s argument states that, see applicant’s argument pages 11 -15, “Hummel explains that the determination is binary, and specifies whether the subject matter corresponds to (i) online market place, or (ii) relevant/eligible for display in content slots in an interface of the online marketplace.  However, such disclosure of Hummel fails to specifically disclose the relationship between admission conditions of the slot blocks.  In contrast, amended claim 17 generally provides that the admission condition of the slot block with ranking 1 is stronger than that of the slot block with ranking 2… and so on.  Thus, for at least these reasons, Applicant submits that Hummel fails to disclose at least “setting a strong-to-weak admission condition for the slot blocks in the front-to-back order” as generally recited in amended claim 17”.  Examiner 
Hummel discloses, see Hummel paragraphs [0013]-[0014], the data processing system that selects a content item and organic search results for display via an interface of the online marketplace that includes a fixed number of display slots. For example, each slot may display an organic search result (such as information about an electronic application responsive to the search query) or an electronic advertisement. According to Hummel, the present solution is generally directed to determining an allocation or price of an electronic content item (e.g., electronic online advertisement) to be displayed alongside organic, non-advertisement search result links. The present solution determines the allocation or price by accounting for situations in which showing the advertisement adversely affects an entity's (e.g., the administrator of the online marketplace or data processing system) ability to monetize content shown via the organic, non-advertisement links. The advertisement may adversely affect the entity's ability to monetize the content shown via the organic links because the advertisement may reduce the probability that a user will select the organic link by, e.g., reducing the number of organic links that can be displayed on a search results page. Thus, the present solution can translate a display of the search results in content slots. Hummel discloses a strong-to-weak admission condition for the slot blocks
system can determine a first value generated by displaying the first electronic application in the first slot available on the interface. The first value based on monitoring an historical monetization generated from selection of the first electronic application. The data processing system can identify a first candidate content item for display with the search results. The data processing system can determine a second value generated by displaying the first candidate content item in the first slot. The first value can be different from the second value. The data processing system can select, based on a comparison of the first value and the second value, the first electronic application for display via the first slot of the interface. The data processing system can determine a third value generated by displaying the second electronic application in the second slot available. The third value can be based on monitoring an historical monetization generated from selection of the second electronic application. The data processing system can determine a fourth value generated by displaying the first candidate content item in the second slot. The third value can be different from the fourth value. The data processing system can select, based on a comparison of the third value and the fourth value, the first candidate content item for display via the second slot of the interface. The data processing system can relocate, based on the comparison of the third value and the fourth value, the second electronic application to a third slot of the plurality of slots available on the interface.  Hummel further discloses, see Hummel paragraph [0050], the second organic search result link can be relocated from the second slot to a third slot, while an advertisement can be selected for the second slot. Relocation may occur prior to manipulating the order or placement of candidate content items.  Therefore, the combination of Hummel, Chen and Samet discloses all limitations of the independent claims including the recited “setting a strong-to-weak admission condition for the slot blocks in the front-to-back order”.

Applicant further argues that “…Chen fails to disclose “obtaining the push information search queue comprised of search results with push attributes in organic search results” generally recited in amended claim 17”. Examiner respectfully disagrees with the applicant’s argument because the combination of Hummel, Chen and Samet discloses obtaining the push information search queue comprised of search results with push attributes in organic search results”.  
Applicant’s specification states that, see paragraph [0021],
 Information may be pushed in many manners, including: a case that after a search word input by the user is received, the searched relevant information is pushed to a user… The present disclosure is applicable to the case of pushing relevant information after a search word input by a user is received.

see Hummel paragraph [0004], the search results can include an ordered list identifying a first allocation engine can identify a first slot of a plurality of slots available on the interface to display the first search result, and a second slot of the plurality of slots to display the second search result.
Samet discloses, see Samet paragraph [0021], winners of the auction will be accorded the most preferred slot(s) on the page, while others will be accorded slots that are less preferred…a slot on a page may include any appropriate area of the page.
Chen was relied upon to teach the push information. Chen discloses, See Chen paragraph [0017], an information pushing unit, configured to push, according to the user information, 
Chen further discloses, see Chen paragraph [0035], after finding the search records that match the updated data, the server checks whether the search records meet the push condition; if yes, the server further retrieves user information corresponding to the search records. The push condition may be set according to an actual need. The search records that meet the push condition.
Therefore, the combination of Hummel, Chen and Samet discloses all limitations including obtaining the push information search queue comprised of search results with push attributes in organic search results.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164